RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The objections to the claims made of record in the office action mailed on 08/20/2020 have been withdrawn due to Applicant’s amendment in the response filed 11/19/2020.

The 35 U.S.C. §103 rejection of the claims made of record in the office action mailed on 08/20/2020 have been withdrawn due to Applicant’s amendment in the response filed 11/19/2020.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-10, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. App. Pub. No. 2010/0055593) in view of Uchiyama et al. (U.S. Pat. No. 4,565,763).
Regarding claim 1, Zhou et al. teaches a toner composition comprising core/shell particles wherein the core comprises a crystalline polyester material (par. [0014]) and the shell oC (par. [0017]) and the shell resin has a glass transition temperature of from 30-80oC. (par. [0068]). The toner particles have an average particle size of 3-25 microns. (par. [0075]). The toner composition may further include a thermal initiator. (par. [0029]).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Zhou et al. teaches that the polyester materials in the core/shell particles is at least partially crosslinked with a crosslinker material (i.e. hardener) (par. [0011] and par. [0029]). The amount of crosslinker is 0.5% to 20% by weight of the core resin material. (par. [0031]).
Zhou et al. does not teach that the crosslinker is selected from the group of claim 1.
Uchiyama et al. teaches a process for making a toner comprising a polymer and colorant wherein the polymer is a crosslinked resin having a particular ratio of weight and number molecular weight. (Abstract). Uchiyama et al. teaches that the toner material is selected to 
It would have been obvious to one of ordinary to select polyamide or polyurea crosslinking agents to crosslink the polyester toner particle cores disclosed in Zhou et al.

Regarding claim 2, the core material may further include a crosslinkable amorphous resin material. (par. [0005] and [0028]).
Regarding claim 3, the amorphous polyester in the shell may be same as in the core. (par. [0057] and claim 2).
Regarding claims 4-6, the crystalline and amorphous polyester material may be a polymer of fumaric acid and an aliphatic diol such as 1,2-ethanediol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,7-heptanediol, 1,8-octanediol, 1,9-nonanediol, 1,10-decanediol and 1,12-dodecanediol (par. [0014]-[0015]) as well as unsaturated (i.e. vinyl) dicarboxylic acids. (par. [0018]).
Regarding (renumbered) claim 7, the acid value of the amorphous resin may be 17 mgKOH/g. (par. [0099]).
Regarding (renumbered) claims 8-9, the thermal initiator may include 1,1’-azobis (cyanocyclohexane) (aka Vazo 88) which has a halflife of about 10 hours at 88oC. (par. [0029]).
Regarding (renumbered) claim 10, the content of crystalline polyester is between 5 to 50 percent by weight of the toner particles. (par. [0017]).
Regarding (renumbered) claim 13, the core may comprise colorants (par. [0005]).
Regarding (renumbered) claim 14, the toner may be blended with an additive including silica, titanium oxide, tin oxide or mixtures thereof (par. [0073]) and incorporates by reference several prior art references include 6,214,507 which teaches the use of silica particles having particles diameters of 20-100 nm. (Abstract)
Regarding (renumbered) claims 18-19, the claims are substantially rejected for the same reasons as claims 1, 4-6 and 14-15, above.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 11/19/2020 regarding the 35 U.S.C. § 103 rejections made of record in the office action mailed on 08/20/2020 have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        02/24/2021